Citation Nr: 0918350	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for bilateral pes 
planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 2000 to July 
2002.  

This appeal arises from September 2006 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran in his March 2007 notice of disagreement limited 
the issues on appeal to those set out on the title page.  
38 C.F.R. §§ 20.200, 20.201 (2008).  

The Board of Veterans' Appeals (Board) noted the RO framed 
the issues as whether new and material evidence had been 
submitted to reopen the claims for service connection.  
Although the RO had previously denied the claims for service 
connection in December 2002 and June 2003 rating decisions, 
additional relevant service department records were obtained.  
When VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will consider the claim, notwithstanding 
paragraph (a) of 38 C.F.R. § 3.156 (which requires new and 
material evidence to reopen the claim).  38 C.F.R. 
§ 3.156(c)(2008).  In compliance with the regulation, the 
Board has reframed the issues as entitlement to service 
connection, rather than whether new and material has been 
submitted.  

The Veteran at his hearing before the undersigned Veterans 
Law Judge in June 2008, again raised the issues of service 
connection for disorders of the knees and hips.  As was 
indicated above, the Veteran did not disagree with the RO 
determination in February 2007, that new and material 
evidence had not been submitted to reopen those claims.  For 
that reason they are not for appellate consideration at this 
time.  The issues of whether new and material evidence has 
been submitted to reopen the claims for service connection 
for the knees and hips are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for right and left 
ankle disorders.  Service treatment records dated in June 
2001 reveal the Veteran complained of bilateral ankle pain.  
Service treatment records do not include any diagnosis of any 
disorder of either ankle.  In addition, a VA examination of 
April 2003 did not include a diagnosis of any disorder of the 
right or left ankle.  It is not until November 2006, that VA 
records include X-ray findings which the VA physician 
diagnosed as degenerative joint disease of the left and right 
ankle, which without explanation he related as "most likely 
[secondary] to military type activities involving joints."  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2008).  

The Board has concluded that the Veteran should be afforded a 
VA examination to address more clearly whether the Veteran's 
degenerative joint disease of the ankles first shown in 
November 2006 is related to service (or to a service-
connected disability if service connection is granted for 
bilateral pes planus.)  

At service entrance in January 2000, the Veteran's Report of 
Medical Examination noted his feet were abnormal.  The 
abnormality of his feet was described as asymptomatic mild 
pes planus.  Service treatment records indicate the Veteran 
was treated for complaints of bilateral foot pain and placed 
on profile.  Severe bilateral pes planus was noted.  A 
Medical Evaluation Board Report of March 2002 included 
diagnosis of severe pes planus, concluded it existed prior to 
service, and had not been permanently aggravated through 
military service.  It was recommended the Veteran be 
separated from the service as his disability was incompatible 
with the rigors of military service.  

The service treatment records clearly establish the Veteran 
had pes planus prior to his entry into the service.  Service 
treatment records reveal his pes planus, which was 
asymptomatic at service entrance, produced symptoms in 
service, and was diagnosed as severe.  The record raises 
questions which must be addressed by a competent medical 
professional.  When a pre-existing disorder becomes 
symptomatic, it is necessary to determine, first whether the 
symptoms in service represent either a flare-up or an 
increase in the underlying severity of the disorder.  If 
there is an increase in the disorder, the second question is 
whether the increase represents the natural progress of the 
disorder.  A medical opinion must be obtained addressing 
those questions.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the Veteran 
identify all health care providers who 
have treated him since December 2006 for 
his bilateral pes planus.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  Arrange for the Veteran to be 
examined by a podiatrist, or other 
individual with appropriate expertise.  
The claims folder should be made 
available in conjunction with the 
examination.  The examiner is asked to 
review the service and post service 
treatment records.  These include records 
from service that reflect a notation of 
mild pes planus at service entrance in 
January 2000, June 2001 complaints of 
ankle pain, records noting severe pes 
planus and a Medical Board Report of 
severe pes planus in March 2002.  They 
also include post service records of 
treatment which show: moderately severe 
pes planus on April 2003 VA examination, 
VA records of treatment dating from 
August 2006 of painful feet, and November 
2006 VA X-rays showing probable pes 
planus and degenerative joint disease of 
the ankles.  

The examiner is then asked to answer the 
following questions:  

        Did the Veteran's pes planus 
increase in severity in service?  

        If so, was the increase in severity 
beyond the normal progress of the 
disorder?  

        Is it at least as likely as not (50 
percent probability) that the Veteran's 
currently diagnosed degenerative joint 
disease of the right and left ankle is 
related to service?  

        If not, is the degenerative joint 
disease of the ankles causally related to 
the Veteran's bilateral pes planus?  

The examiner is asked to explain the 
reasons for his/her conclusions and to 
specifically refer to any clinical 
findings or medical principles, relied 
upon in reaching the conclusions.  

3.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




